As filed with the Securities and Exchange Commission on April 19, 2010 Registration No. 333-163685 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No.5 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 7371 26-0578268 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 6560 South Greenwood Plaza Boulevard, Number 400 Englewood, Colorado 80111 Phone: (877) 711-6492 Fax: (303) 265-9534 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John F. McCawley Chief Executive Officer Verecloud, Inc. 6560 South Greenwood Plaza Boulevard, Number 400 Englewood, Colorado 80111 Phone: (877) 711-6492 Fax: (303) 265-9534 (Name, address, including zip code, and telephone number, including are code, of agent for service) with a copy to: Adam J. Agron, Esq. David A. Rontal, Esq. Brownstein Hyatt Farber Schreck, LLP 410 17th Street, Suite 2200 Denver, Colorado 80202 Phone: (303) 223-1100 Fax: (303) 223-0975 Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (the “Securities Act”), check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934 (the “Exchange Act”). (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee Common stock, $0.001 par value 14,080,000 $0.07 $ 991,200 $55.31 (2) (1) The shares will be sold at this fixed price of $0.07 until our common stock is quoted on the Over-the-Counter Bulletin Board or listed on a securities exchange. (2) This amount has been previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement on Form S-1 shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until this prospectus filed with the Securities and Exchange Commission (“SEC”) is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, dated April 19, 2010 VERECLOUD,
